 


109 HR 2844 IH: To amend the National Nutrition Monitoring and Related Research Act of 1990 to foster greater understanding of human dietary eating patterns and food intake, physical activity level, food security, dietary exposure, and nutritional status; to provide timely information to public program managers and private sector decision makers to improve nutritional intake, physical activity, health, productivity and other measures of quality of life of Americans, based on scientifically established norms and the knowledge and experience developed under the National Nutrition Monitoring and Related Research Act of 1990 over the past decade; to reauthorize nutrition monitoring programs; and for other purposes.
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2844 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mr. Hinchey (for himself, Mr. Latham, Mr. Sanders, Mr. McNulty, Mr. Frank of Massachusetts, and Mr. Al Green of Texas) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the National Nutrition Monitoring and Related Research Act of 1990 to foster greater understanding of human dietary eating patterns and food intake, physical activity level, food security, dietary exposure, and nutritional status; to provide timely information to public program managers and private sector decision makers to improve nutritional intake, physical activity, health, productivity and other measures of quality of life of Americans, based on scientifically established norms and the knowledge and experience developed under the National Nutrition Monitoring and Related Research Act of 1990 over the past decade; to reauthorize nutrition monitoring programs; and for other purposes. 
 
 
1.Short titleThis Act may be cited as National Health, Nutrition, and Physical Activity Monitoring Act of 2005. 
2.AmendmentsThe National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5301–5342) is amended— 
(1)by amending section 2 to read as follows: 
 
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)The United States faces an epidemic due to the large number of overweight and obese Americans. The Department of Agriculture (in this Act referred to as USDA) and the Department Health and Human Services (in this Act referred to as DHHS ) have identified obesity as a high priority and are mobilizing resources and staff to address this growing problem. 
(2)Two of the major national surveys that collect data on dietary intakes of foods and nutrients, the National Health and Nutrition Examination Survey (in this Act referred to as NHANES) conducted by the DHHS, and the Continuing Survey of Food Intakes by Individuals (in this Act referred to as CSFII) previously conducted by the USDA, were merged in 2002 into an integrated survey intended to be the primary source of nationally representative data on the nutritional status and dietary intakes of foods and nutrients. 
(3)The newly integrated NHANES obtains data that contribute to our understanding of excess body weight, diabetes, hypertension, hypercholesterolemia, stroke, gallstones, coronary heart disease, congestive heart failure, respiratory problems, bladder control problems, psychological disorders (such as depression and eating disorders), certain types of cancer (such as breast, prostate, and colon), as well as exposure via food to environmental toxins and contaminants. 
(4)Preventable lifestyle-related diseases are major contributors to poor quality of life and health care expenditures for an increasing proportion of the population. There is a lack of tracking of health behaviors related to dietary intakes and physical activity, via surveys such as the Diet and Health Knowledge Survey, which has not been conducted since 1999. 
(5)Preventable dietary and physical activity related diseases cost the economy over $117 billion annually and is predicted to rise to $1.7 trillion in the next ten years. Nevertheless, funding for the national, comprehensive nutrition and health monitoring system has not increased in real dollars since 1992. 
(6)The nation commits over $35 billion to Federal food and nutrition assistance and education designed to maintain and improve the health of millions of Americans, but Federal agencies lack adequate data from a statistically valid number of nutritionally vulnerable individuals on dietary and dietary supplement intake, physical activity, food safety, food security and bioterrorism risks, and diet and health knowledge to inform management decisions on Federal nutrition and public health efforts. 
(7)Compositional changes in agricultural commodities as a result of new technology, as well as reformulation and development of food products, have brought improvements in the food supply. Any assessment of food consumption patterns and intake must take into consideration product modernization and include newly available estimates of all health promoting components in food. 
(8)The USDA and DHHS have relied on data on dietary intake, physical activity, nutritional status, and diet and health knowledge to advise decisions about the Dietary Guidelines for Americans and the Food Guidance System. 
(9)Substantial Federal resources at the Food and Drug Administration (in this Act referred to as FDA) are committed to developing food fortification policies, food and nutrition labeling policies, and risk assessments on food additives and contaminants based on the dietary intake data collected by the integrated NHANES. 
(10)The Environmental Protection Agency (in this Act referred to as EPA) cites the dietary intake data from the integrated NHANES as the basis for exposure estimates included in risk assessment of pesticides and toxic substances, but many scientists, including those at EPA, National Institutes of Health (in this Act referred to as NIH), and the National Academy of Sciences (in this Act referred to as NAS) recommend that a larger longitudinal study is needed to collect additional data on the food consumption patterns of infants and children for risk assessments. 
(b)PurposesThe purposes of this Act are as follows: 
(1)To reauthorize the National Nutrition Monitoring and Related Research Act of 1990 to strengthen the combined DHHS and USDA nutrition monitoring and research activities. 
(2)To affirm and enhance America’s commitment to nutrition for all, and to ensure sufficient resources for a national nutrition monitoring system that can support both management decision-making and research needed to address and improve the crisis of obesity, nutrition-related diseases, physical inactivity, food insecurity, and the poor nutritional quality of the American diet, as well as provide the data needed to protect the public against environmental pathogens and contaminants. 
(3)To strengthen the scientific and statistical basis for the comprehensive nutrition monitoring system to enable effective management and informed decision-making pertaining to improving outcomes of dietary and physical activity guidance and nutrition education, food and nutrition labeling, food fortification, risk assessments of pesticides, toxic substances, and food additives, and exposure to potential health promoting components of foods. 
(4)To enhance the performance and benefits of current Federal nutrition monitoring and related data collection and research activities, and thereby provide a scientific basis for the maintenance and improvement of the nutritional status of the people of the United States and the quality (including nutritive and nonnutritive content) of food supplied and consumed in the United States. 
(5)To improve the quality of retrievable national nutritional, physical activity, and health status data, related data bases and networks to improve its value and accessibility for public and private sector decision makers at Federal and State level. 
(6)To coordinate the Federal nutrition monitoring activities to provide more timely and useful data for the many health, nutrition, physical activity, food safety, and food security programs and entities that use it; and to stimulate development and adoption of uniform indicators, standards, methodologies, technologies, and procedures for food and nutrition monitoring. 
(7)To advance mechanisms for addressing the food, nutrition, and physical activity monitoring needs of the USDA nutrition assistance programs, Federal dietary guidance and nutrition education activities, the USDA Extension Service, the USDA economic, food safety, and human nutrition research programs, the EPA, the Food and Drug Administration, the Centers for Disease Control and Prevention (including the National Center for Health Statistics), the National Institutes of Health, the Department of Defense, the Department of Homeland Security, other Federal data users, State, and local governments, scientific and engineering communities, health professionals, and the public. 
(8)To provide for the conduct of such scientific research to ensure that timely collections of nutrition and physical activity monitoring data adequate for program management purposes are completed, and that such data are sufficient for corollary scientific analysis that can contribute to the scientific understanding of human nutrient and food consumption. 
(9)To secure ongoing source of funding.; 
(2) in section 3— 
(A)by striking paragraphs (1), (3), and (6), and 
(B)by redesignating paragraphs (2), (4), (5), (7), (8), and (9) as paragraphs (1), (2), (3), (4), (5), and (6), respectively, 
(3)in section 101— 
(A)by striking subsection (c), 
(B)by redesignating subsection (b) as subsection (c), 
(C)by inserting after subsection (a) the following: 
 
(b) Extension of programTo carry out the purposes of this Act, the 10-year coordinated nutrition monitoring system known as the National Nutrition Monitoring and Related Research Program is hereby extended for the 10-year period beginning on the date of the enactment of the National Health, Nutrition, and Physical Activity Monitoring Act of 2005., 
(D)in subsection (d)— 
(i)in paragraph (1) by striking ; and and inserting a period,  
(ii)by striking paragraph (2), and 
(iii)by striking shall— (1) be and inserting shall be, 
(4) by amending section 102 to read as follows: 
 
102.In generalThe Secretary of Agriculture and the Secretary of Health and Human Services shall provide jointly for the— 
(1)(A) continuous collection of data that is nationally representative; 
(B)periodic collection of data representative, to the extent practicable, of special populations such as, but not limited to Native Americans, Alaska Natives, rural populations, the homeless, and Hispanic Americans, through community Health and Nutrition Examination Surveys; 
(C) timely distribution of statistics through publicly accessible channels, to determine the nutritional status, physical activity levels, food security, and food consumption of Americans; and 
(D)collaboration and coordination with users of the data to address the nutrition monitoring needs of— 
(i)USDA nutrition assistance programs, Federal dietary guidance, food guidance system, and nutrition education, and USDA Extension Service programs; 
(ii)USDA economic, food safety, and human nutrition research programs; 
(iii)risk assessments of the EPA Office of Pesticides and the EPA Office of Children’s Health; 
(iv)risk assessments, fortification decisions and labeling policies of FDA; 
(v) research, education, and programs of Centers for Disease Control and Prevention (including the National Center for Health Statistics), the National Institutes of Health, the Department of Defense, the Armed Services, the Department of Homeland Security, and other Federal data users; 
(vi) health and nutrition programs of State and local governments; and 
(vii) food and nutrition activities of the private sector (including both the food and dietary supplement industries, scientific and engineering communities, and health professionals) and the public; 
(2)analysis of data collected as part of the integrated NHANES, when new data becomes available, and integration with data collected under paragraph (1) to the extent practicable, to determine the nutrition, physical activity, and health status of Americans to guide policy recommendations regarding Federal nutrition programs and dietary and physical activity guidance, as well as estimate dietary exposures of vulnerable groups to environmental pathogens and contaminants, and to compile periodic reports, at least once every 5 years, of trends identifying nutrition, physical activity, and health status concerns that are to be made available to the public; 
(3)continuous updating, in consultation with public and private stakeholders and relevant professional groups, of the food composition tables, using all reliable nutrient composition data and all available resources to analyze foods, to keep tables current with the food supply in the marketplace for maximum usefulness in program design, and management and evaluation, as well as scientific research; 
(4)development of data collection methods and standards for analyses that could be used by USDA or made available to other entities, for assessment of nutritional and physical activity data; 
(5)awarding competitive grants to States, public, and nonprofit entities to encourage and assist local and State governments in collecting and analyzing nutritional and physical activity data, based on the methodology developed for the integrated NHANES or developed under paragraph (4); 
(6)provision of competitive grants and other programs to accelerate the development of uniform and cost-effective standards and indicators for the assessment and monitoring of nutritional, dietary, and physical activity status and for relating food consumption and physical activity patterns to nutritional and health status and to further the purposes of and implement the provisions of this Act;  
(7)availability of technical assistance, standards, and methodologies, to the extent practicable, to grantees supported by this subsection and other federally funded nutrition programs, to maximize the data quality and comparability with other studies; and 
(8)consultation, at least annually, with Federal agencies, State and local governments, the private sector, scientific communities, health professionals, and the public, regarding monitoring and related research needs for determining the nutritional status and physical activity levels of the United States population, especially infants, children, youth, ethnic minorities, and persons with mobility-limiting physical disabilities of all ages., 
(5) by striking sections 103, 104, and 105, and inserting the following: 
 
103.Rule of constructionNothing in this title may be construed to grant any new regulatory authority or to limit, expand, or otherwise modify any regulatory authority under existing law, or to establish new criteria, standards, or requirements for regulation under existing law., 
(6) in section 106— 
(A)in subsection (a)— 
(i)by striking Committees on Agriculture and Science, Space, and Technology of the House of Representatives and to the Committees on Agriculture, Nutrition and Forestry, and Governmental Affairs of the Senate and inserting Committee on Agriculture, the Committee on Appropriations, the Committee on the Budget, and the Committee on Energy and Commerce of the House of Representatives, and to the Committee on Agriculture, Nutrition, and Forestry, the Committee on Appropriations, the Committee on Budget, and the Committee on Homeland Security and Governmental Affairs of the Senate, 
(ii) by redesignating subsections (a) and (b) as subsections (c) and (d), respectively, and 
(iii)by inserting before subsection (c), as so redesignated, the following: 
 
(a) There are authorized to be appropriated $44,600,000 for fiscal year 2006, $46,200,000 for fiscal year 2007, $47,800,000 for fiscal year 2008, $49,500,000 for fiscal year 2009, $51,200,000 for fiscal year 2010, $53,000,000 for fiscal year 2011, $54,800,000 for fiscal year 2012, $56,700,000 for fiscal year 2013, $58,700,000 for fiscal year 2014, and $60,754,500 for fiscal year 2015, for the National Center for Health Statistics, Centers for Disease Control and Prevention, and $15,525,000 for fiscal year 2006, $16,100,000 for fiscal year 2007, $16,700,000 for fiscal year 2008, $17,300,000 for fiscal year 2009, $17,900,000 for fiscal year 2010, $18,500,000 for fiscal year 2011, $19,100,000 for fiscal year 2012, $19,800,000 for fiscal year 2013, $20,500,000 for fiscal year 2014, $22,217,500 for fiscal year 2015, for the Agricultural Research Service, to— 
(1) collect continuously dietary, health, physical activity, diet and health knowledge data on a nationally representative sample; 
(2)collect periodically data on special populations; 
(3)distribute data to the public in a timely fashion; 
(4)analyze data when new data becomes available; 
(5)update continuously food composition tables; 
(6)research and develop data collection methods and standards; 
(7) provide competitive grants and technical assistance for local and State government data collection and analysis; and  
(8)hold annual meeting with stakeholders and users of the data. 
(b)The funding for the comprehensive nutrition monitoring should include, but not be limited to, continuing the integrated NHANES on at least 5000 individuals on an annual basis. An additional $7,000,000 for the National Center for Health Statistics of the Centers for Disease Control and Prevention for each fiscal year is authorized to be appropriated to plan and commence in fiscal year 2006 and each subsequent year, the community Health and Nutrition Examination Survey. Additional funds are authorized to be appropriated for Agriculture Research Service to commence a food consumption longitudinal survey of at least 15,000 individuals in fiscal year 2007..  
(7) by striking title II, and 
(8)in title III— 
(A)in section 301— 
(i)in subsection (a) by amending paragraph (1) to read as follows: 
 
(1)In generalThe Secretary of Agriculture and the Secretary of Health and Human Services shall publish, at least every 10 years, coordinated with any other Department effort to set health goals, a report entitled Dietary Guidelines for Americans that shall be based on the preponderance of the nutrition monitoring data and the scientific and medical knowledge that is current at the time. This publication shall be promoted by each Federal agency in carrying out any Federal food, nutrition, or health program and should serve as the basis for nutrition education, nutrition information, and food assistance programs., 
(ii)in subsection (b)(2) by amending subparagraph (A) to read as follows: 
 
(A)In general 
(i)During the 60-day review period established in paragraph (1), the Secretaries shall review, and approve or disapprove, such guidance to assure that the guidance either is consistent with the Dietary Guidelines for Americans or that the guidance is based on medical or new scientific knowledge that is determined to comply with the standard of significant scientific agreement. 
(ii)If after such 60-day period neither Secretary notifies the proposing agency that such guidance has been disapproved, then such guidance may be issued by the agency. If both Secretaries disapprove of such guidance, it shall be returned to the agency. 
(iii)If either Secretary finds that such guidance is inconsistent with the Dietary Guidelines for Americans and so notifies the proposing agency, such agency shall follow the procedures set forth in this subsection before disseminating such proposal to the public in final form. 
(iv)If after such 60-day period, either Secretary disapproves such guidance as inconsistent with the Dietary Guidelines for Americans the proposing agency shall— 
(I)publish a notice in the Federal Register of the availability of the full text of the proposal and the preamble of such proposal that shall explain the basis and purpose for the proposed dietary guidance; 
(II) provide in such notice for a public comment period of 30 days; and 
(III) make available for public inspection and copying during normal business hours any comment received by the agency during such comment period. ,  
(iii)by redesignating section 301 as section 201, and 
(iv)by striking section 302, and 
(B)by redesignating title III as title II. 
 
